Title: To George Washington from Henry Bouquet, 17 August 1758
From: Bouquet, Henry
To: Washington, George



Dr Sir
Reas Town Camp 17th Augt 1758

The Waggons are arrived safe to this Place, and the Detachmt of Light Horse.
As it is not impossible (between us) that a Body of Troops under your Command Should march by B——Route, you will Keep at Cumberland a stock of Provisions for one Month when your convoy joins, and the Rest is to be forwarded to Reas Town.
As it is highly necessary to keep the Enemy in doubt about our Roads, The General desires that you continue sending Strong Partys along, with orders to reconoiter where the Junction of the two Roads could be made. I hear by Kelly who is gone from Loy: H——to the Salt Lick that it is about 16 miles a cross from that Post to the end of Chestnut Ridge where this Path goes: and the Woods So open that without cutting, Carrying horses may easily go thro’, all pretty level.

Every one of your Partys, (who are to succeed one another constantly) are to detach small Partys to reconnoitre the Enemys, take if possible a View of their Works, and if they could get a Prisoner, know What Reinforcements they either have seccured, or do expect.
I am impatient to know what Success your first Party has met with as I can hear nothing from the Indians and all the Partys I have continually Sent out.
The Woods about us are full of little Partys of Indians and I Know that they have discovered our New Road, which go on pretty well—To morrow or next day, The Waggons will be at Edmunds Swamp 32 miles from here, and I hope the worst Part of the Route. The rest to L——H——will not take 8 days and I Keep all our Carrying horses and Waggons constantly employed in Sending Provisions forward We have 1600 Men over the Mountains and Several Partys out, besides one of 100 Men that Set out to morrow.
If the french have received their Reinforcements as I Suspect, they will not fail to Send white Men out, and we shall soon hear of Some Skirmishes.
The accounts of Louisburg are very good, and I make no doubt, that the Place is actually or will fall very Shortly in our hands.
It Seems that the operations to the Nordward are turned upon the defensive, a very bad circumsta⟨nce⟩ for us, as the Ennemy can Send any Number of Troops this way.
All the Vacancies at Louisburg and at Lake George are immediatly filled up.
Capt. Graham is made Major to the Highlanders.
Beckwith Major to the 46.
Eyres Lieut. Col. and West major to the 55.
Munster—Major to Royal Amer: The General is at Shippensburg, and on his way to join us, but is Still So weak that he can not travel very fast.
I hear that your Camp is very Sickly and I think it would be proper to move to another Ground, wherever you find convenient, without going to far from the Fort. I am Dr Sr your most obedt hble Servent

H. Bouquet



Pay my compliments to Col. Byrd.


P.S. As Soon as the Catawbe &ca joins you Let them be forwarded here. If by chance your Indians had lefft any Stores, Please to Send them to us as we have little or nothing and chieffly no Blanketts to give them.

